       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 1 of 17   1
     J41HQuiS

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 Cr. 890 (SDA)

5    DARIO QUIRUMBAY,

6                                                  Sentence
                      Defendant.
7
     ------------------------------x
8
                                                   New York, N.Y.
9                                                  April 1, 2019
                                                   10:00 a.m.
10

11   Before:

12                          HON. STEWART D. AARON,

13                                                 Magistrate Judge

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     RYAN B. FINKEL
17        Assistant United States Attorney

18   EDWARD J. BILINKAS
          Attorney for Defendant
19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 2 of 17       2
     J41HQuiS

1              (Case called)

2              MR. FINKEL:    Good morning, your Honor.      Ryan Finkel,

3    for the government.

4              THE COURT:    Good morning.

5              MR. BILINKAS:    Edward Bilinkas, appearing on behalf of

6    Mr. Dario Quirumbay.

7              THE COURT:    All right.    Thank you.

8              Everyone, please be seated.

9              Mr. Quirumbay, I am Judge Aaron.       On December 26 of

10   2018, I accepted your plea of guilty to one count of providing

11   contraband in prison in violation of Section 1791(a)(1),

12   (b)(4), and 2 of Title 18 of the U.S.C.        You are now here for

13   sentencing.

14             Mr. Bilinkas and Mr. Finkel, is there any reason why

15   sentence should not be imposed at this time?

16             MR. FINKEL:    No, your Honor.

17             MR. BILINKAS:    No, your Honor.

18             THE COURT:    Mr. Quirumbay, is there any reason why I

19   should not sentence you at this time?

20             THE DEFENDANT:    No, Your Honor.

21             THE COURT:    All right.    I have received a copy of the

22   presentence investigation report, the addendum, and the

23   sentencing recommendation from the court's probation office,

24   all filed on March 7, 2019.      I've also received a sentencing

25   letter from Mr. Quirumbay's attorney which was filed on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 3 of 17      3
     J41HQuiS

1    March 19 of 2019.    I received a sentencing submission from the

2    government that was filed on March 22, 2019, and eight letters

3    of support from members of Mr. Quirumbay's family, his friends

4    and fellow Marines, as well as a letter from the facility where

5    Mr. Quirumbay is receiving treatment.

6              Have both sides seen these materials?

7              MR. FINKEL:    Yes, your Honor.

8              MR. BILINKAS:    Yes, your Honor.

9              THE COURT:    Are there any other materials the parties

10   intended for me to review in contemplation of today's sentence?

11             MR. FINKEL:    Not from the government.

12             MR. BILINKAS:    No, your Honor.

13             THE COURT:    Mr. Bilinkas, have you discussed the

14   presentence investigation report with the defendant?

15             MR. BILINKAS:    Yes, your Honor.     I have reviewed it,

16   and there are no additions or corrections.

17             THE COURT:    Mr. Quirumbay, do you agree with that?

18             THE DEFENDANT:    Yes, your Honor.

19             THE COURT:    Does the government have any unresolved

20   objections to raise as to any factual statements or the

21   guidelines calculation that are contained in the presentence

22   investigation report?

23             MR. FINKEL:    It does not.

24             THE COURT:    Thank you.

25             Having read the report and no objection having been


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 4 of 17        4
     J41HQuiS

1    made, I hereby accept and adopt the factual statements

2    contained therein and its analysis of the application of the

3    sentencing guidelines and note that the report is consistent

4    with the defendant's plea agreement which provides for a

5    sentencing guidelines range of zero to six months'

6    imprisonment.

7              With respect to the sentencing guideline calculations,

8    I find that the base offense level is six.        Because the

9    defendant was a correctional officer at the time of the

10   offense, the offense level is increased by two levels.             Because

11   the offense involves sophisticated means, the offense level is

12   increased by two levels.      Because the defendant has

13   demonstrated acceptance of responsibility, the offense level

14   should be decreased by two levels pursuant to Section 3E1.1(a).

15   Accordingly, I calculate the defendant's total offense level to

16   be six with a criminal history category of I.         This places the

17   guidelines range at zero to six months' imprisonment and the

18   fine range from $1,000 to $9,500.

19             Does the government wish to be heard with respect to

20   sentence?

21             MR. FINKEL:    Yes, your Honor.

22             Your Honor, this is a difficult case for the

23   government from a sentencing perspective.        The reason why -- I

24   think this is outlined a bit in the government's sentencing

25   submission -- is the conduct here is very serious.          To be a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 5 of 17       5
     J41HQuiS

1    correctional officer and willingly accept a bribe to introduce

2    contraband into the prison is a very serious crime, very

3    serious.    The seriousness of the crime and the interest of

4    general deterrence here, I think, are significant.

5               On the other hand, the defendant in this case accepted

6    responsibility almost from the outset.        He met with the

7    government.    He was extremely forthcoming.       He provided

8    information, answered all the government's questions, didn't

9    hold back at all.    He wanted to cooperate the government, tried

10   to cooperate with the government.       He wasn't able to cooperate

11   with the government, but not really because of himself, just

12   because he didn't quite know and have access to the sort of

13   information that would be required for the government to

14   determine that substantial assistance was provided.

15              In addition, the defendant's military record is, as I

16   mentioned in the sentencing submission, quite profound.            He has

17   provided service on behalf this country that few, if any other,

18   people have.    I think those factors are important for the Court

19   to consider while it also considers the seriousness of this

20   offense.

21              So on balance, your Honor, the government thinks a

22   guideline sentence is appropriate here.

23              THE COURT:   Very well.    Thank you.

24              Mr. Bilinkas, is there anything you'd like to say on

25   your client's behalf?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 6 of 17    6
     J41HQuiS

1              MR. BILINKAS:    Yes, Judge.    First of all, I appreciate

2    the government's statements with regards to my client, his

3    attempt to cooperate with them, as well as his service.

4              Judge, this is something, if you look at those

5    letters, is something completely out of character for

6    Mr. Quirumbay.    Other than that one act of indiscretion, he's

7    lived a law-abiding life.      And service to his country, I would

8    say, is amazing, Judge.     I've never even heard of someone who

9    wasn't even a citizen doing the things that he did on behalf of

10   this country.

11             He made a huge mistake here, Judge, and I can tell you

12   personally, in talking to his family, his mother and father,

13   his brother and sisters who are here, he has a great support

14   system.   And they're suffering.      He is suffering, Judge, for

15   his conduct.    He truly feels horrible for doing what he's done,

16   and he's realized what the consequences are.         He wanted a

17   career in law enforcement, and that clearly is not going to

18   happen.

19             He has certain disabilities as a result of his

20   service, Judge, post-traumatic stress as well as traumatic

21   brain injury.    As opposed to a lot of veterans that I've

22   represented in the past, he's fought through them, got a

23   college education, and started a career.        As you can tell from

24   those letters, Judge, he's a unique type of person.

25             As soon as this happened, again, I think he felt


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 7 of 17        7
     J41HQuiS

1    horrible and didn't seek to do anything else or continue in

2    this vein.   When he got caught, he deeply regrets it.         As

3    opposed to a lot of other clients that I've represented over

4    the last 38 years, Judge, I can tell you this deep emotional

5    regret that this young man has for what he has done, how he's

6    embarrassed not only himself but his family and all the people

7    that have looked up to him.

8              So, Judge, I would also ask you to sentence him within

9    that guideline range, and the bottom end of that range is zero.

10   I think if there was ever a case where someone deserved a

11   break -- and to get the low end of that range would be

12   probation -- I say, Judge, it's Mr. Quirumbay.         I assure you

13   that for the rest of his life, he'll be trying to make up for

14   himself and to his family for the acts that he's done in this

15   particular case.

16             I thank you.

17             THE COURT:    Thank you.

18             Mr. Quirumbay, is there anything you wish to say

19   before I sentence you?     You are not required to say anything,

20   and your counsel's already spoken on your behalf, but this is

21   your opportunity if you wish to speak.

22             THE DEFENDANT:    Yes, your Honor.     First of all, your

23   Honor, thank you for allowing me the opportunity to speak.          I

24   would like to take this opportunity to -- sorry.         I'm a little

25   bit nervous -- to, first of all, thank the Court -- I mean


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 8 of 17      8
     J41HQuiS

1    apologize to the Court, apologize to the prosecutor, the agent,

2    and my girlfriend and my family who stands behind me.

3              My action in 2017 in September were completely out of

4    character.   It's not who I am, your Honor.        You know, I have

5    amazing support from friends, my family, my girlfriend,

6    ex-coworkers, fellow Marines.      But I know that I let them down,

7    and I regret the actions that got me here.         You know, it's

8    something I can't live with.      I think about it day and night.

9    I just -- you know, I served this country honorably since I was

10   very young, with the support of my family, of course.          I can't

11   go back in time, you know, and change my actions.          I wish I

12   could.   But like I promised my family, I promise the Court that

13   I will continue to better myself, get through this, and

14   continue to become a better person.       I accept responsibility

15   for what I did, and I'm sorry.

16             THE COURT:    All right.    Thank you.

17             THE DEFENDANT:    Thank you, your Honor.

18             THE COURT:    Thank you.    Please be seated.

19             In preparing to sentence Mr. Quirumbay, I've

20   considered the presentence investigation report, the

21   recommendation of the probation office, the letters submitted

22   by counsel, all the arguments made by counsel in their written

23   submissions, and all the presentations made in court here

24   today.

25             I've also considered all the factors that are set


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 9 of 17     9
     J41HQuiS

1    forth in Title 18, United States Code, Section 3553(a), which

2    states that the Court shall impose a sentence sufficient, but

3    not greater than necessary, to reflect the seriousness of the

4    offense, to promote respect for the law, to provide just

5    punishment for the offense, to afford adequate deterrence to

6    criminal conduct, to protect the public from further crimes of

7    the defendant, and to provide the defendant with needed

8    educational or vocational training, medical care, or other

9    correctional treatment in the most effective manner.

10             I'm also required to consider the following: the

11   nature and circumstances of the offense and the history and

12   characteristics of the defendant, the kind of sentences that

13   are available, the applicable sentencing guideline provisions,

14   any relevant Sentencing Commission policy statements, and the

15   need to avoid unwarranted sentencing disparities among

16   defendants with similar records who have been found guilty of

17   similar conduct.

18             Mr. Quirumbay, the crime that you are being sentenced

19   for today appears to be the only significant blemish on an

20   otherwise law-abiding and admirable life.        You have no other

21   criminal history except for an alcohol-related driving

22   infraction.    As the government notes in its submission, your

23   record of military service on behalf of the United States is

24   profound.   The Court took particular note of the comments made

25   about you by your fellow Marines.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 10 of 17     10
     J41HQuiS

1              Prior to the commission of the offense for which you

2    are being sentenced today, you were an exemplary citizen and a

3    role model for others to follow in your footsteps, but the

4    crime that you did commit was not a minor one, nor was it the

5    result of a moment's thoughtlessness.        In exchange for a cash

6    bribe, you secreted into the Metropolitan Correctional Center

7    two cellular phones, chargers, and a small bottle of alcohol.

8    As I'm sure you're aware, the presence of cellular phones in a

9    correctional facility provides inmates with an avenue to commit

10   crimes, tamper with witnesses, and they pose a significant

11   danger to the administration of justice.

12             You had a good job, and it's a job that's an important

13   job.   As a correctional officer, you were in a position of

14   public trust, and you breached that trust.         You abused your

15   position to benefit yourself personally.

16             Now, the core values of the United States Marines are

17   honor, courage, and commitment.       You served our country by

18   putting your life on the line and surely showed tremendous

19   courage and commitment, but you've brought dishonor to

20   yourself.   That said, I am mindful that this is your first and,

21   I assume, last significant contact with the criminal justice

22   system.   I do believe you are remorseful and you're prepared to

23   be a law-abiding citizen once again; that you will rehabilitate

24   yourself in the eyes of your family, your friends, and your

25   fellow Marines; and that you will not engage in any further


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 11 of 17     11
     J41HQuiS

1    criminal conduct.

2              Accordingly, I intend to sentence you as follows:

3              First, one year of probation, which is within the

4    guidelines and which, in my view, is appropriate for the same

5    reasons the probation office recommended a sentence of

6    probation rather than incarceration, including your military

7    service, your many years as a productive and law-abiding member

8    of society, the nonviolent nature of your offense, and the low

9    risk of recidivism;

10             A fine of $1,400, which is the amount of the bribe

11   which you received.     Given your monthly cash flow as set forth

12   in the presentence investigation report, I am providing this

13   amount be paid at a rate of $50 per month starting 30 days from

14   entry of judgment; and

15             A special assessment in the amount of $25, which is

16   mandatory.

17             The probation office recommended that I impose four

18   months of location monitoring and to restrict you to your

19   residence during that period except for certain purposes, which

20   would have had the effect, essentially, of placing you on home

21   detention.    In my discretion, I do not impose that condition.

22   The sentencing guidelines provide that home detention may be

23   imposed as a condition of probation, but only as a substitute

24   for imprisonment.     That's Section 5F1.2.     Since I do not find

25   that imprisonment is warranted, I decline to impose any period


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 12 of 17   12
     J41HQuiS

1    of location monitoring.

2              Does defense counsel have any objection to this

3    sentence that I intend to impose or know of any legal reason

4    why I should not impose it as stated?

5              MR. BILINKAS:    Absolutely not.

6              THE COURT:    Does the government have any objection to

7    the sentence I intend to impose or know any legal reason why it

8    should not be imposed as stated?

9              MR. FINKEL:    No, your Honor.

10             THE COURT:    Mr. Quirumbay, please stand.

11             It is the judgment of this Court that you be sentenced

12   to one year of probation, a fine of $1,400, and a $25 special

13   assessment.

14             Now I'm going to read you certain mandatory

15   conditions.

16             While on probation, you shall not commit another

17   federal, state, or local crime, and you shall not unlawfully

18   possess a controlled substance.

19             I am suspending the mandatory drug testing condition

20   because I determine you pose a low risk of future substance

21   abuse.

22             You must notify the Court of any material change in

23   your economic circumstances that might affect your ability to

24   pay the fine that I imposed.

25             In addition, I am imposing the standard conditions of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 13 of 17   13
     J41HQuiS

1    supervision along with special conditions.

2               You must report to the probation office in the federal

3    judicial district where you're authorized to reside within 72

4    hours of the time you were sentenced unless the probation

5    officer instructs you to report to a different probation office

6    or within a different time frame.       After initially reporting to

7    the probation office, you'll receive instructions from the

8    Court or the probation officer about how and when you must

9    report to the probation officer, and you must report to the

10   probation officer as instructed.

11              You must not knowingly leave the federal judicial

12   strict where you're authorized to reside without first getting

13   permission from the Court or the probation officer.

14              You must answer truthfully the questions asked you to

15   by the probation officer.

16              You must live at a place approved by the probation

17   officer.    If you plan to change where you live or anything

18   about your living arrangements, such as the people that you

19   live with, you must notify the probation officer at least ten

20   days before the change.      If notifying the probation officer in

21   advance is not possible due to unanticipated circumstances, you

22   must notify the probation officer within 72 hours of becoming

23   aware of a change or expected change.

24              You must allow the probation officer to visit you at

25   any time at your house or elsewhere, and you must permit the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 14 of 17   14
     J41HQuiS

1    probation officer to take any items prohibited by the

2    conditions of your supervision that he or she observes in plain

3    view.

4              You must work full-time -- that's at least 30 hours a

5    week -- at a lawful type of employment unless the probation

6    officer excuses you from doing so.       If you do not have

7    full-time employment, you must try to find full-time

8    employment, again, unless the probation officer excuses you

9    from doing so.

10             If you plan to change where you work or anything about

11   your work, such as your position or your job responsibilities,

12   you must notify the probation officer at least ten days before

13   the change.    If notifying the probation officer at least ten

14   days in advance is not possible due to unanticipated

15   circumstances, you must notify the probation officer within 72

16   hours of becoming aware of a change or expected change.

17             You must not communicate or interact with someone you

18   know is engaged in criminal activity.        If you know someone has

19   been convicted of a felony, you must not knowingly communicate

20   or interact with that person without first getting the

21   permission of the probation officer.

22             If you are arrested or questioned by a law enforcement

23   officer, you must notify the police officer within 72 hours.

24             You must not own, possess, or have access to a

25   firearm, ammunition, destructive device, or dangerous weapon.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 15 of 17   15
     J41HQuiS

1    That is, anything that was designed or modified for the

2    specific purpose of causing bodily injury or death to another

3    person such as nunchucks or Tasers.

4              You must not act or make any agreement with a law

5    enforcement agency to act or confidential human source or

6    informant without first getting permission of the Court.

7              If the probation officer determines you pose a risk to

8    another person, the probation officer may require you to notify

9    the person about the risk, and you must comply with that

10   instruction.    The probation officer may contact the person and

11   confirm you've notified the person about the risk.

12             You must follow all the instructions of the probation

13   officer related to the conditions of supervision.

14             Now, special conditions.      You must provide the

15   probation officer with access to any requested financial

16   information, and you must participate in an outpatient mental

17   health treatment program approved by the United States

18   Probation Office, and you must continue to take any prescribed

19   medications unless otherwise instructed by the healthcare

20   provider.   You must contribute to the cost of services rendered

21   based on your ability to pay and the availability of

22   third-party payments.     The Court authorizes the release of

23   available psychological and psychiatric evaluations and

24   reports, including the presentence investigation report, to the

25   healthcare provider.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 16 of 17   16
     J41HQuiS

1              It is further ordered you must pay the United States a

2    special assessment of $25.      You shall notify the United States

3    Attorney within 30 days of any change of mailing or residence

4    address that occurs while any portion of the fine remains

5    unpaid.

6              Failing to abide by these conditions could result in

7    your imprisonment.     Do you understand that?

8              THE DEFENDANT:     Yes, your Honor.

9              THE COURT:    All right.    You may be seated.

10             All right.    I'm now going to read to you certain

11   appeal rights that you have.

12             You can appeal your conviction if you believe that

13   your guilty plea was somehow unlawful or involuntary or if

14   there's some other fundamental defect in the proceedings that

15   was not waived by your guilty plea.        You also have a statutory

16   right to appeal your sentence under certain circumstances,

17   particularly if you think that the sentence is contrary to law.

18   However, you should understand that a defendant may waive his

19   appeal rights as part of a plea agreement, and you have entered

20   into a plea agreement which waives some or all of the rights to

21   appeal the sentence itself.      Such waivers are generally

22   enforceable, but if you believe that the waiver is

23   unenforceable, you can present that theory to the appellate

24   court.

25             With few exceptions, any notice of appeal must be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00890-SDA Document 25 Filed 05/06/19 Page 17 of 17    17
     J41HQuiS

1    filed within 14 days of the judgment being entered in your

2    case.   Your attorney will discuss with you whether or not you

3    wish to file a notice of appeal.        If you're not able to pay the

4    cost of an appeal, you may apply for leave to appeal in forma

5    pauperis.    If you request, the clerk of the court will prepare

6    and file a notice of appeal on your behalf.

7               I direct that a copy of the presentence investigation

8    report be provided to the Sentencing Commission and that

9    counsel on any appeal have access to the report.          Otherwise, it

10   will remain under seal.      The clerk will prepare the judgment

11   and see to it that the required documentation is sent to the

12   Sentencing Commission.

13              Now, my deputy will be providing Mr. Quirumbay with a

14   special assessment form for him to take to the clerk's office

15   in order to pay the special assessment fee today.

16              Do the parties have any other applications they'd like

17   to make?

18              MR. FINKEL:    Yes, your Honor.    The government moves to

19   dismiss any open counts.

20              MR. BILINKAS:    Nothing further, Judge.

21              THE COURT:    Your motion to dismiss is granted.

22              MR. FINKEL:    Thank you.

23              MR. BILINKAS:    Thank you, Judge.

24              THE COURT:    All right.    This matter's adjourned.

25   Thank you.    (Adjourned)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
